EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Guihan on February 2, 2021.
The application has been amended as follows:

IN THE CLAIMS
1. (Currently Amended) An electronic device comprising:
an array of display pixels, wherein the array of display pixels comprises a first subset of rows, a second subset of rows, and a third subset of rows;
a scan driver, wherein the scan driver comprises a shift register configured to scan rows of display pixels by asserting gate line signals in sequence; and
control circuitry, wherein the control circuitry comprises:
a display interface configured to generate pixel data for the array of display pixels;
a black level provider configured to generate a black level for the array of display pixels;
a digital-to-analog converter configured to convert data and provide the converted data to the array of display pixels;

a timing controller that is configured to, during each frame of a partial scanning mode, place the switch in the second state while the first and third subsets of rows are being scanned by the scan driver and place the switch in the first state while the second subset of rows is being scanned by the scan driver, and, during each frame of a normal scanning mode, place the switch in the first state while the first, second, and third subsets of rows are being scanned by the scan driver.
	21. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692